Citation Nr: 1514513	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-08 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right ankle, including as secondary to service-connected disabilities.

2.  Entitlement to service connection for degenerative joint disease of the left ankle, including as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from November 1984 to May 1992 and from February 2003 to March 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Virtual VA claims file has been reviewed. Other than VA treatment records considered by the RO in the January 2013 Statement of the Case, documents contained therein are duplicative of those in the paper claims file.  Other than the December 2014 informal hearing presentation, documents pertaining to the Veteran in the Veterans Benefits Management System are duplicative of those in the Virtual VA and paper claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the October 2012 VA examination report, and the December 2012 addendum do not address whether the Veteran's degenerative joint disease of the right and left ankles is aggravated by the Veteran's service-connected bilateral flat feet with degenerative joint disease, residuals of a right knee arthrotomy, residuals of a fracture of the left fifth metatarsal, and/or left knee sprain.  In addition, the rationale for the VA examiner's finding that the Veteran's degenerative joint disease of the right and left ankles is less likely than not proximately due to or the result of the Veteran's service-connected disabilities is insufficient.  The rationale failed to address the significance of findings of osteoarthrosis of multiple joints since at least 2007 and did not address complaints in April 2007 of left ankle pain related to his service-connected residuals of a fracture of the left fifth metatarsal.  Additionally, the VA examiner did not address service connection on a direct basis.  The Board finds the examinations to be inadequate.  Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records related to the claims on appeal from any VA facility identified by the Veteran or in the record.  

2.  Schedule the Veteran for a VA joints examination to determine whether the nature and etiology of any right and left ankle disorders that may be present, including degenerative joint disease of the right and left ankles.  The examiner is requested to review all pertinent records associated with the claims file.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current right and left ankle disorders are related to service, including as proximately due to or the result of the service-connected bilateral flat feet with degenerative joint disease, residuals of a right knee arthrotomy, residuals of a fracture of the left fifth metatarsal, and/or left knee sprain, OR whether any current right and left ankle disorders increased in severity as the result of the Veteran's service-connected bilateral flat feet with degenerative joint disease, residuals of a right knee arthrotomy, residuals of a fracture of the left fifth metatarsal, and/or left knee sprain.  

The VA examiner is requested to address the significance of the findings of osteoarthrosis of multiple joints, as well as the Veteran's report of left ankle pain associated with his service-connected fracture of the left fifth metatarsal.

A complete explanation based on the specific facts herein and any relevant medical principles should accompany each opinion provided.

3.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  The case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



